 ADAMS INSULATION COMPANYRodney and Judith Adams,d/b/a Adams InsulationCompany and Orange County District Council ofCarpenters,AFL-CIO. Case 21-CA-13176July 17, 1975DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOUpon a charge filed by Orange County DistrictCouncil of Carpenters, AFL-CIO, hereinafter calledCarpenters or the Charging Party, the General Coun-sel of the National Labor Relations Board, by theRegional Director for Region 21, issued a complaintdated January 3, 1975, against Rodney and JudithAdams, d/b/a Adams Insulation Company, herein-after called the Respondent, alleging that the Re-spondent, a sole proprietorship conducted by a hus-band and wife, violated Section 8(a)(5) and (1) of theAct by refusing to furnish the Union with payrolland job location records for carpenters, including in-sulation installersand weather-stripping installers,employed by the Respondent in that portion of itsoperations conducted pursuant to Contractor's Li-cense No. 290613. Copies of the charge, complaint,and notice of hearing were served on the Respondentand the Charging Party. On January 23, 1975, theRespondent filed its answer to the complaint, deny-ing the commission of any unfair labor practices. TheRespondent filed a motion for a bill of particulars onJanuary 15, 1975. On January 17, 1975, the GeneralCounsel furnished the Respondent with a bill of par-ticulars.On February 21, 1975, the Respondent, GeneralCounsel, and the Charging Party entered into a stipu-lation of the testimonyof all witnessespertinent tothe dispute. Theseparties alsowaived a hearing be-fore an Administrative Law Judge and agreed thatthe charge, complaint, and stipulation shall consti-tute theentirerecordin the case.They further agreedto submit the stipulated record directly to the Boardfor findings of fact, conclusions of law, and a Deci-sion and Order. By an order dated March 10, 1975,the Board approved the stipulation and transferredthe case toitself.Thereafter, the General Counsel,the Respondent, and the Charging Party filed briefs.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the basis of the stipulation, the briefs, andthe entire record inthis case, the Board makes thefollowing:FINDINGS OF FACT1.JURISDICTION211Rodney Adams d/b/a Adams Insulation Compa-ny, hereinafter called Rodney Adams, and JudithAdams d/b/a Adams Insulation Company, hereinaf-ter called Judith Adams, are engaged in business asinsulation and weather-stripping subcontractors inthe building and construction industry.Rodney Adams rents trucks and equipment andpurchases supplies and materials from Judith Ad-ams. During the past 12-month period, Judith Ad-ams purchased and received supplies and materialsvalued in excess of $50,000 directly from supplierslocated outside the State of California.We find that Rodney Adams and Judith Adamsare, and at all material times have been, employersengaged in commerce and in operations affectingcommerce within the meaning of Section 2(6) and (7)of the Act.11.THE LABOR ORGANIZATION INVOLVEDOrange County District Council of Carpenters,AFL-CIO,is a labor organization within the mean-ing of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. FactsRodney Adams, an individual, began an insulationand weather-stripping subcontracting business, assole proprietor, in December-1972. He applied forand received from the State of CaliforniaContractor's License No. 280595, under the nameAdams Insulation Company.' From December 1972to January 28, 1974, Adams Insulation Company op-erated as a subcontractor engaged in installing insu-lation and weather stripping in residential and com-mercial buildings. During this time, Judith Adams,thewife of Rodney Adams, performed secretarialand bookkeeping duties for the Adams InsulationCompany business, but received no salary.Also in December 1972, Rodney formed a corpo-ration called Rod Adams Co., Inc., of which he waspresident, his wife was vice president and secretary,his attorney was treasurer, and all of the stock wasowned by Rodney and Judith.On January 23, 1974, Adams Insulation Companywas awarded a contract for the installation of insula-tion and weather stripping on a project on which the1Hereinaftercalled AdamsInsulationCompany219 NLRB No. 59 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDgeneralcontractor told Rodney that he would haveto have a collective-bargaining agreementwith theCarpenters in order to perform such contract. Asmostof Rodney's customersdesired that he performcontracts for them with "nonunion" labor, Rodneyand Judith jointly decided to establish two busi-nesses, onefor the performance of contracts withcontractorswho required a collective-bargainingagreementwith the Carpenters, and another for theperformanceof work for contractors who did not.Thereafter, on January 28, 1974, Rodney sold Ad-ams InsulationCompany to his wife, Judith Adams,for approximately $10,000. Judith gave Rodney twopromissorynotestotaling $32,000, payable withoutinterest5 years from the date of sale. Also, Rodneysold to Rod Adams Co., Inc., all the trucks andequipmentowned by AdamsInsulationCompany, inexchangefor stock in Rod Adams Co., Inc. At thissame time,Rod Adams Co., Inc.,assumed the ex-isting leaseon the building in which AdamsInsula-tion Company had its office and warehouse and be-came responsiblefor the payment of the utility billsin the building.Judith Adams commenced operations on January28, 1974, under the name Adams Insulation Compa-ny with employees formerly employed by Adams In-sulation Company. Also, Judith applied for and re-ceived from the State of California Contractor'sLicense No. 290613. Since Judith had not taken thestate contractortest, she qualified to dobusiness inCalifornia by listing Rodney onher license as the"responsible managingemployee."During this same period, Rodney formed a newcompany, Adams Insulation Company (Rodney Ad-ams), under his existingContractor's License No.280595 on January 29, 1974. On the same date, Rod-ney Adams, on behalf of that companyexecuted acollective-bargaining agreementwith the Carpen-ters.2BothRodney Adams and Judith Adams occupythe same building which was previously occupied bythe originalcompany, and they sharethe same tele-phone listing under Adams Insulation Company.The 1974 edition of the YellowPages listsonly Ad-ams InsulationCompany, Contractor's License No.280595. However, the Rod Adams Co., Inc., pays thetelephone bills.Judith Adamsleases all trucksand equipmentfrom Rod Adams Co., Inc., on a monthly basis.When Rodney Adams requires trucks orequipment,it rents suchitemsfrom Judith Adams at a daily rateof $10, includinggasoline.All payments for repairs2 BothRodney and Judith published fictitiousbusiness name statementsin accordancewith California law.and gasolinefor all equipmentleasedfrom Rod Ad-ams Co.,Inc., are assumedby Judith Adams, but theformer makesthe insurance premium payments forthe trucks and equipment, and the rental fee on thebuilding. Rodney Adams pays $70 per month to RodAdams Co.. Inc.,as rental feeon the building. Rod-ney Adams purchases supplies and materials fromJudith Adams at cost, plus 5 percent.Judith Adams and Rodney Adams have separateaccountingrecords, bank accounts, and banks, buteach hiresthe sameaccounting firm. The two compa-nies alsohave different state workmen'scompensa-tion fundaccountsand separate state unemploymentinsuranceaccounts. Judith Adams and Rodney Ad-ams donot compete with one another in bidding forjobs. Rodney Adams bids only on jobs which requireperformance of work pursuant to a collective-bar-gaining agreementwith the Union. The two compa-niesdo not employ the same employees and do notregularly interchange employees, although on severaloccasionsone company has hired an employee whohad been laid off by the other company.As the responsible managing employee, requiredby the contractor's license,and consultant to JudithAdams, Rodney visits the work locations of thatcompany. However, although he was employed inthis capacity in January 1974, Rodney did not startreceiving his consultant salary of $100 per month un-tilDecember 1974. When Rodney is dissatisfied withthe work at Judith Adams' work locations, he notifiesJudith or Barry Hoyt, her job supervisor.Rodney Adams has employed Judith as a secretarysince its beginningon January 29, 1974, at a salary of$50 per month. Neither Judith nor Rodney has au-thorityto signthe payroll checks of the other's com-pany. Each company separately hires, fires, and dis-ciplinesitsemployeesandeachseparatelyformulates,determines, and effectuates all decisionswith respect to labor relations matters.While the employees of Rodney Adams receive thewages andfringe benefits contained in its collective-bargaining agreementwith the Union, the employeesof Judith Adams do not and their wages are on apiece rate rather than hourly basis. Judith Adamsemploys, on the average, four or five employees,whereasRodney Adams employs two employees.John Hutton was employed by Adams InsulationCompany as a weather-stripping installer from Sep-tember1973 to January 28, 1974, at which time hecommencedworking for Judith Adams, continuingto do so until the end of March 1974. Hutton wasunawareof the formation of Judith Adams. Howev-er, two other employees, who are presently employedby Judith Adams and have been so employed sinceSeptember or October 1974, were aware at all times ADAMS INSULATION COMPANYthat two separate companies were engaged in busi-ness.Hutton was not aware that two separate com-panies had been formed or that Rodney Adams hadsigned a contract with the Union.Prior to January28, 1974,either Judith or Rodney signed Hutton'spaychecks.After January 28, 1974, Judith was theonly person who signed Hutton's paychecks.Following Hutton's termination of employmentwith Judith Adams at the end of March 1974,Huttonbegan employment with another employer who sub-sequently informed Hutton that,to that employer'sknowledge, "Adams Insulation Company" had a col-lective-bargaining agreement with the Union.There-after,Hutton asked Union Business RepresentativeRobert Guthrie if Adams Insulation Company hadmade any contributions on behalf of Hutton into thetrust funds pursuant to the collective-bargainingagreement with the Union.Guthrie presented thequestion to Robert Miller, an administrative assistantfor the Union,and Miller contacted the Trust FundsOffice.Miller was informed by the Trust Funds Of-fice that it had searched its records and that AdamsInsulation Company had not paid any contributionsto the trust funds on behalf of Hutton.After checking the listings in the"California StateLicense Supplement,"Miller found that two separatelicenses had been issued,one to Rodney Adams, Li-cense No.280595,and one to Judith Adams, LicenseNo. 290613, which listed Rodney as the responsiblemanaging employee.When Miller discovered the twoseparate companies,he suspected that Adams Insula-tionCompany, License No. 280595,had not beenmaking contributions to the trust funds on behalf ofemployees covered by the collective-bargainingagreement between the Union and Rodney Adams.For this reason,Miller requested that the TrustFunds conduct an audit of the books and records ofboth Judith Adams and Rodney Adams.On approximately June 10, 1974, Freddie Diaz,one of the auditors of the Trust Funds,visited theoffices of Rodney Adams and Judith Adams locatedat 1639 Monrovia,Costa Mesa, California,to con-duct the audit requested by Miller.Diaz requestedand received all the books and records of RodneyAdams.After auditing the records,Diaz did not findHutton listed as an employee of Rodney Adams, andhe then requested orally of both Rodney and Judiththat he be given all the books and records of JudithAdams. At no time did Diaz tell Rodney or Judithwhy he requested the books of Judith Adams. BothRodney and Judith refused to comply with Diaz' re-quest and stated that Judith Adams was a separatecompany ownedby Judithand that such companyhad not executed a collective-bargaining agreementwith the Union.213At Miller's request,on June13, 1974,Rodney metwithMillerand Dick Harkey,a field representativeof theTrust Funds, at the Union'soffice.At thismeeting,Miller andHarkey onceagain asked Rod-ney to present allthe booksand recordsof JudithAdams to the Trust Fundsfor purposes of conduct-ing an audit.Rodney refusedto do so on the groundsthatJudith Adams wasa separatecompany and thatitdid not have a collective-bargaining agreementwith the Union.However,Rodney toldMiller andHarkey thathe would discuss the matter with his at-torney andlet them know.Thereafter, on approximately October 7, 1974,Miller telephonedRodney andagain requested thatRodneypermit theTrust Funds to conductan auditof all thebooks andrecords ofJudith Adams, butRodney refused.On October 8, 1974,Miller tele-phoned Rodney and told himthat if hedidn'tbringall thebooks andrecords ofJudith Adamsto Miller'sofficeMiller would considerRodney inviolation ofhis collective-bargaining agreementwith the Unionand take economic action againstRodney. Rodneyonce again refused tocomply withMiller's request.B. Contentionsof the PartiesThe GeneralCounsel contendsthat underthe testfor "singleemployer" developed by theBoard it isclear that the formation of two businessesby Rodneyand Judithwas accomplished in order to enable themto bid on jobs whichrequired a collective-bargainingagreement and at the same time remain competitiveon nonunionjobs.Also, the GeneralCounsel con-tends that,while the mere existence of such parallelbusinessesmay not leadto a conclusionthat theyconstitute a single employer, the manner in which thetwo businessess were formedand theirrelationshipdoes lead to such a conclusion.The Respondent con-tends that,notwithstandingthat the twocompaniesare located in the same building,that they have acommon telephone number,thatJudith and Rodneyperform routine office or managerial tasks for eachother's business,and that RodneyAdams rents sup-plies and equipment fromJudith Adams, the twocompanies are not a single employer for the purposesof the Act.Finally,the Respondent contends that, even as-suming,arguendo,that a requestproperly was madeto a single employer for information concerning non-unit employees, the Unionfailed to communicate totheRespondent at the time of its request how itsblanket request for "allbooks andrecords"related toits role as the collective-bargaining representative ofthe unit employeesof Rodney Adams. 214DECISIONSOF NATIONALLABOR RELATIONS BOARDConclusionWe find merit in the Respondent's contention thatthe Union failed to adequately inform the Respon-dent as to the basis of its request for information orof the Respondent's obligation to honor such re-quest. Thus, we find it unnecessary to resolve theissue pertaining to the alleged single-employer statusof the two companies.It is well settled that an employer is obligated tofurnish,upon request, the employees' bargainingagent with information relevant and necessary to theintelligent discharge of its function as the employees'exclusive bargaining representative. Nor can an em-ployer refuse to furnish requested information on thebasis that the bargaining representative seeks infor-mation concerning employees outside of the unitwho are also in the employer's employ.' Where aunion, in good faith, believes that an employer is e-roding the bargaining unit to the detriment of theemployees the union represents, the standard of rele-vancy applied by the Board and the courts is that it issufficient that the union's claim be supported by ashowing of probable or potential relevance.4However, the issue in thiscase islimited to wheth-er the Respondent had an obligation to honor theUnion's request for information, when such requestwas lacking in both specificity and clarity, and theRespondent could not have been aware of the intentand purpose of the Union's request as a result ofnegotiations.The stipulated facts show that, upon the comple-tion of the audit of the books of Rodney Adams,Diaz, the Union's Trust Funds auditor, did not findthe name of Hutton listed as an employee of thatcompany. At that time, Diaz requested orally of bothRodney and Judith that he be given all the booksand records of Judith Adams. At no time did DiaztellRodney or Judith why he requested the books ofJudith Adams. Both Rodney and Judith refused tocomply with Diaz' request and told Diaz that JudithAdams, Contractor's State License No. 290613, was aseparatecompany owned by Judith which had notexecuted a collective-bargaining agreement with theUnion. Although at a later date Rodney met with the3Curtiss-Wright Corporation,Wright AeronauticalDivision v.N.L.R.B,347 F.2d 61 (C.A. 3, 1965).4N L.R.B.v. AcmeIndustrial Co,385 U.S. 432 (1967). InGeneral ElectricCompany,199 NLRB 286 (1972),the Board rejected the respondent's con-tention that the union's requestfor informationconcerning employees inclassificationsexcluded from the unit was neither necessarynor relevant,absent proof that there was adispute overbargainingunit work,pendinggrievances,need for informationfor futurecontract negotiations,or a re-duction ofunit workthrough the hiring of outsidecontractors.union representatives at the Union's office and theyrenewed their request for the books of Judith Adamsfor purposes of conducting an audit, Rodney refusedthe request on the grounds that Judith Adams was aseparatecompany and did not have a collective-bar-gaining agreementwith the Union.'On a later occasion, October 7, 1974, the Uniontelephoned Rodney and again requested that Rodneypermit the Trust Funds to conduct an audit of all ofthe books and records of Judith Adams, and Rodneyrefused such request once more. On October 8, 1974,the Union telephoned Rodney and told him that if hedid not bring all the books and records of JudithAdams to the Union's office the Union would con-siderRodney Adams in violation of its collective-bargaining agreementwith the Union and take eco-nomic action againstRodney Adams. Rodney re-fused to comply with the Union's request.As set forth above, the Union did have a collec-tive-bargainingagreementwith Rodney Adams anditwas entitled to an audit of the books of that com-pany, a request which was duly complied with byRodney Adams in view of its bargaining obligationunder the bargaining agreement with the Union.However, no obligation attached to Rodney Adamsor to Judith Adams to furnish the books and recordsof Judith Adams, absent a collective-bargainingagreement,or a specific request accompanied by thereasons andbasis upon which such request wasfounded. Clearly, the Respondent's obligation to sa-tisfy the Union's requestcould not attach until andunless theUnion had made some showing of proba-ble or potential relevance of the information to itsperformance of its representative functions re-spectingthe employees of Rodney Adams. At notime,however, did the Union set forth the reasons orbasis for its request. Accordingly, without findingthat the Union has no right to such information un-der any circumstances, we find, upon the specialfacts of this record, that the Respondent's refusal togrant the Union's request for the payroll and job lo-cation records of Judith Adams d/b/a Adams Insu-lationCompany was not a violation of Section8(a)(5) and (1). For the above reasons, we concludethat the complaint should be dismissed in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Re-lationsBoard hereby orders that the complaint here-in be, and it herebyis,dismissed in itsentirety.SAt this time, Rodney also told the union representative that he woulddiscuss the matter with his attorney and let him know